ACCEPTED
                                                                                            05-14-00588-CV
                                                                                 FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                       6/30/2015 1:11:08 PM
                                                                                                 LISA MATZ
                                                                                                     CLERK

                              NO. 05-14-00588-CV

                   IN THE COURT OF APPEALS               FILED IN
                                                  5th COURT OF APPEALS
               FOR THE FIFTH COURT OF APPEALS DALLAS, TEXAS
                       AT DALLAS, TEXAS           6/30/2015 1:11:08 PM
__________________________________________________________________
                                                        LISA MATZ
                                                                      Clerk
            TRANSCONTINENTAL REALTY INVESTORS, INC.,
                           Appellant

                                        v.

               ORIX CAPITAL MARKETS, LLC, et al.,
                             Appellees.
__________________________________________________________________

            Appeal from the 134th District Court, Dallas County, Texas
            No. DC-11-15428, The Honorable Dale Tillery, Presiding
________________________________________________

APPELLANT’S FIRST OPPOSED MOTION FOR EXTENSION OF TIME
      TO FILE APPELLANT’S MOTION FOR REHEARING


TO THE HONORABLE FIFTH COURT OF APPEALS:
      COMES NOW, Appellant, Transcontinental Realty Investors, Inc., in the

above-styled and numbered cause and files this First Opposed Motion for

Extension of Time to File Appellant’s Motion for Rehearing, respectfully showing

the Court as follows:

                                        I.

      This appeal arises out of the proceedings in the 134th District Court, Dallas

County, Texas, Cause No. DC-11-15428.

APPELLANT’S FIRST OPPOSED MOTION FOR EXTENSION OF TIME
TO FILE APPELLANT’S MOTION FOR REHEARING                              – Page 1
                                          II.

      On June 16, 2015, this Court issued its Opinion in this case, affirming the

judgment as modified by the Court of Appeals.

                                         III.

      The current deadline for the filing of Appellant’s Motion for Rehearing in

this cause is July 1, 2015.

                                         IV.

      Appellant respectfully requests that this Court grant an extension of the time

for the filing of Appellant’s Motion for Rehearing for a period of thirty (30) days

after July 1, 2015, or until July 31, 2015.

      Counsel for Appellees has informed counsel for Appellant that Appellees are

opposed to the relief sought in this Motion for Extension of Time to File

Appellant’s Motion for Rehearing.

                                          V.

      This extension is not sought solely for the purpose of delay, but is sought to

enable counsel for Appellant to prepare a well-drawn motion with a clear

presentation of the issues and legal authorities involved. No previous extensions

have been sought with respect to the filing of Appellant’s Motion for Rehearing.

      The Opinion of the Court addresses several issues; and appropriate time

must be allowed for counsel to examine the Court’s Opinion, the record and issues


APPELLANT’S FIRST OPPOSED MOTION FOR EXTENSION OF TIME
TO FILE APPELLANT’S MOTION FOR REHEARING                               – Page 2
in the case, in order to prepare a well-drawn Appellant’s Motion for Rehearing

with a clear presentation of the issues involved.

         Further, counsel for Appellant has devoted and must also devote time to the

following additional matters, among others: hearings related to Cause No. DC-14-

12331, styled Shamoun & Norman, LLP v. Schwartz, in the 101st District Court,

Dallas     County,   Texas;   briefing   in   Case   No.   05-15-00435-CV,        styled

Transcontinental Realty Investors, Inc. v. Orix Capital Market, LLC, in the Dallas

Court of Appeals; briefing for a Motion for Rehearing in Case No. 05-13-00506-

CV, styled Fitness Evolution, L.P. v. Headhunter Fitness, LLC, et al., in the Dallas

Court of Appeals; Reply Briefing in the 5th Circuit Court of Appeals in Case No.

15-10053, styled Innova Hospital San Antonio, LP v. CareFirst of Maryland, Inc.;

as well preparation for and conduct of hearings in other litigation matters at the

trial court level, including Cause No. 3:14-cv-03565-BN, styled Wells Fargo Bank

NA v. Transcontinental Realty Investors, Inc., in the Northern District of Texas;

Cause No. DC-14-05830, styled The Silvera Firm v. Shamoun & Klatsky, PC, in

the 192nd District Court, Dallas County, Texas; Cause No. 90451, styled JAS

Holdings, LP v. Meyers, in the 40th District Court, Ellis County, Texas; and Cause

No. 199-01764-2015, styled CTMGT Frisco 113 v. Oncor Electrict Delivery Co.,

LLC, in the 199th District Court, Collin County, Texas.




APPELLANT’S FIRST OPPOSED MOTION FOR EXTENSION OF TIME
TO FILE APPELLANT’S MOTION FOR REHEARING                               – Page 3
      No previous extensions have been sought with respect to the filing of

Appellant’s Motion for Rehearing.

                                       VI.

      Pursuant to the Texas Rules of Appellate Procedure, Appellant respectfully

requests an extension of time for the filing of Appellant’s Motion for Rehearing up

to and including July 31, 2015.



      WHEREFORE, PREMISES CONSIDERED, Appellant, Transcontinental

Realty Investors, Inc. respectfully prays that the Court grant Appellant an

extension of time to file Appellant’s Motion for Rehearing.


                                      Respectfully submitted,

                                      SHAMOUN & NORMAN, L.L.P.

                                      By:_/S/ Jonathan J. Cunningham_______
                                        Jonathan J. Cunningham
                                        State Bar No. 00793574
                                        jjc@snlegal.com
                                        C. Gregory Shamoun
                                        State Bar No. 18089650
                                        g@snlegal.com

                                      1755 Wittington Place, Suite 200, LB 25
                                      Dallas, Texas 75234
                                      (214) 987-1745 (Telephone)
                                      (214) 521-9033 (Telecopier)

                                      ATTORNEYS FOR APPELLANT
                                      Transcontinental Realty Investors, Inc.

APPELLANT’S FIRST OPPOSED MOTION FOR EXTENSION OF TIME
TO FILE APPELLANT’S MOTION FOR REHEARING                              – Page 4
                            Certificate of Conference

      I certify that the undersigned counsel has conferenced in good faith with
Counsel for Appellees on the 26th day of June, 2015 and that Counsel for Appellees
is opposed to the relief sought in the above-styled First Unopposed Motion for
Extension of Time to File Appellant’s Motion for Rehearing.



                                            __/S/ Jonathan J. Cunningham_____
                                            Jonathan J. Cunningham
                                            jjc@snlegal.com




APPELLANT’S FIRST OPPOSED MOTION FOR EXTENSION OF TIME
TO FILE APPELLANT’S MOTION FOR REHEARING                             – Page 5
                              Certificate of Service

      I certify that a copy of this document was served via the methods referenced
on this 30th day of June, 2015, upon counsel all known counsel of record shown
below:

VIA CMRRR/E-Filing Service/and E-Mail
Talmage Boston, Esq.
tboston@winstead.com
Elisabeth Wilson, Esq.
ewilson@winstead.com
WINSTEAD PC
500 Winstead Building
2728 N. Harwood Street
Dallas, Texas 75201
Telephone: 214/745-5400
Facsimile: 214/745-5390


Nicola Hobeiche, Esq.
ORIX USA Corporation
1717 Main Street, Suite 900
Dallas, Texas 75201
Telephone: 214/237-2000
Facsimile: 214/237-2018
Nicola.hobeiche@orix.com

Attorneys for ORIX Capital Markets, LLC and
Wells Fargo Bank Minnesota, N.A.




                                      _/S/ Jonathan J. Cunningham________
                                      JONATHAN J. CUNNINGHAM
                                      State Bar No. 00793574
                                      jjc@snlegal.com




APPELLANT’S FIRST OPPOSED MOTION FOR EXTENSION OF TIME
TO FILE APPELLANT’S MOTION FOR REHEARING                             – Page 6